DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (10/21/21 Remarks: page16, lines 7-14) with respect to the rejection of claims 1, 8, 14, 17, & 25 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1, 8, 14, 17, & 25 under 35 USC §103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 17, & 25 (and dependent claims 2, 6-8, 11-12, 14-16, & 18-19), the art of record does not teach or suggest the recited arrangement of receiving first and second point clouds each representing a three-dimensional image of a common object captured at different times, comparing a first set of data points representing an object feature from the first point cloud with a second set of data points from the second cloud representing the object feature, detecting positional and visual characteristic changes between the first set and second set, and measuring a feature change based on mapping these 
With respect to claim 21, the art of record does not teach or suggest the recited determination of first and second data point sets using different subsets of the first and second point clouds corresponding to different landmarks around a feature in conjunction with the recited comparison of first and second data points from first and second point clouds, detection of feature change based on differences of positional or visual characteristic values between first and second data points, and measuring of change by mapping differences of positional or visual characteristic values between first and second data points.
With respect to claim 22, the art of record does not teach or suggest the recited determination of a coloring difference between first and second data point sets in conjunction with the recited comparison of first and second data points from first and second point clouds, detection of feature change based on differences of positional or visual characteristic values between first and second data points, and measuring of change by mapping differences of positional or visual characteristic values between first and second data points.
With respect to claim 23, the art of record does not teach or suggest the recited selection of a set of data points, 
With respect to claim 24, the art of record does not teach or suggest the recited arrangement of determining different clusters surrounding a first point cloud set of data points and locating second point cloud sets of data points by locating matching positional and visual values in conjunction with the recited comparison of first and second data point visual features from first and second point clouds, detection of feature change based on differences of positional or visual characteristic values between first and second data points, and measuring of change by mapping differences of positional or visual characteristic values between first and second data points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663